2018 IL App (1st) 161345


                                                          SECOND DIVISION

                                                          February 20, 2018

No. 1-16-1345

MARCUS LEDEAUX, a Disabled Person, by His            )    Appeal from the

Co-Guardians and Conservators, LISA LEDEAUX,         )    Circuit Court of

MARK LEDEAUX and LYNDRA LEDEAUX;                     )    Cook County, Illinois

ELIZABETH BRYAN, a Minor, by Her Father              )
and Next Friend GEORGE BRYAN; HUNTER                 )    No. 10 L 8503

CONSTANT; TANYA CORTEZ; SARINA                       )
FINZER, a Minor, by Her Father and Next Friend       )    Honorable

HARLAN FINZER; JOHN GALL; RAY SOLAREZ;               )    Irwin J. Solganick,

GABRIEL ERNESTO TREVINO; DIANA HILL;                 )    Judge Presiding.

FRANK MARTINEZ VALDEZ III; JENNIFER                  )
BERNARD; ROSE LYKO; ENRIQUE DANIEL                   )
MARIN ARBALLO; JASON COAR; MITCHELL                  )
SMITH’ MONICA ELIAS; EDUARDO ROMERO,                 )
a Minor; by His Father and Next Friend HECTOR        )
ROMERO; MEG FERNANDEZ; JEREMY HARDISON, )
a Minor, by His Father and Next Friend ERIC HARDISON;)
SERENITY MILLER, a Minor, by Her Mother and Next )
Friend MISTY EVERTS; ROBERT EVAN TORREZ, a )
Minor, by His Mother and Next Friend JANAN ADAMS; )
ELIZABETH MENSING; LISA LEDEAUX; MARK                )
LEDEAUX; GEORGE BRYAN; CYNTHIA BRYAN;                )
BRANDON CONSTANT; WENDY CONSTANT;                    )
LEILANI CORTEZ; JOE CORTEZ; HARLAN                   )
FINZER; SARAH FINZER; MARY MARK; ROSA                )
MARIN-ARBALLO; HENRY ARBALLO; HECTOR                 )
ROMERO; ALICIA ROMERO; JOSIE SOLAREZ;                )
ARMANDO FERNANDEZ; SHACHICO FERNANDEZ; )
ERIC HARDISON; CHERYL HARDISON; VINCENT )
MILLER; MISTY EVERTS; ROBERT TORREZ;                 )
EVELYN TORREZ; STEVEN ADAMS; JANAN                   )
ADAMS; ANGELA MENSING;                               )
                                                     )
       Plaintiffs,                                   )
                                                     )
v.                                                   )

                                                     )

MOTOROLA INCORPORATED,                               )

                                                     )
       Defendant-Appellee.                           )
     No. 1-16-1345



     (SARINA FINZER, a Minor, by Her Father and                    )

     Next Friend, HARLAN FINZER; HARLAN FINZER;                    )

     SARAH FINZER; JEREMY HARDISON, a minor,                       )

     by His Father and Next Friend, ERIC HARDISON;                 )

     ERIC HARDISON; and CHERYL HARDISON;                           )

     Plaintiffs-Appellants)                                        )



            JUSTICE MASON delivered the judgment of the court, with opinion. 

            Presiding Justice Neville and Justice Hyman concurred in the judgment and opinion. 


                                                 OPINION

¶1          Plaintiffs Sarina Finzer and Jeremy Hardison were born with severe birth defects that

     they asserted were sustained in utero and caused by their fathers’ exposure to toxic chemical

     products and substances during their employment at Motorola Inc.’s semiconductor

     manufacturing facilities in Arizona and Texas, respectively. Seeking damages for their birth

     defects, Sarina through her parents, Harlan and Sarah Finzer, and Jeremy through his parents,

     Eric and Cheryl Hardison, sued Motorola, Inc. for (1) negligence, (2) strict liability, (3) breach of

     an assumed duty, (4) willful and wanton misconduct, and (5) loss of child consortium relating to

     the children’s birth defects and impairment to the parent-child relationship. Finding that

     plaintiffs could prove no set of facts that would entitle them to relief, the trial court dismissed

     plaintiffs’ complaint pursuant to section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615

     (West 2010)).

¶2          Plaintiffs appeal the dismissal, asserting that the trial court erred in finding that (1) the

     exclusive remedy provision of the respective state workers’ compensation laws barred their

     claims, (2) no duty was owed to a not-yet conceived child, and (3) proximate cause could not be

     established as a matter of law, given that the fathers did not sustain an injury. Plaintiffs also

     claim that the trial court erred in dismissing the willful and wanton misconduct count and the



                                                      2

     No. 1-16-1345


     Finzers’ loss of child consortium count, which depended on pleading a viable cause of action for

     negligence. Construing the allegations in the complaint in the light most favorable to plaintiffs,

     we reverse the trial court’s dismissal of plaintiffs’ complaint. We find that plaintiffs properly

     pled a cause of action for negligence and willful and wanton misconduct under Arizona and

     Texas law and loss of child consortium under Arizona law, and we remand for further

     proceedings consistent with this opinion.

¶3                                            BACKGROUND

¶4          Plaintiffs’ case is one of eight separate personal injury cases filed against Motorola,

     relating to severe birth defects in children of former Motorola employees who were exposed to

     toxic chemical products and substances that Motorola provided or approved of while working in

     semiconductor manufacturing “clean rooms,” where semiconductor wafers, microchips, and

     boards were manufactured. A “clean room” is a controlled environment used for manufacturing

     high technology products. Lucent Technologies, Inc. v. Mid-West Electronics, Inc., 49 S.W.3d
236, 239 n.2 (Mo. Ct. App. 2001). Clean rooms are designed to prevent airborne contaminants

     from contacting semiconductor components during the manufacturing process. Motorola

     Solutions, Inc. v. Zurich Insurance Co., 2015 IL App (1st) 131529, ¶ 6.

¶5          Motorola is headquartered in Illinois and has semiconductor manufacturing plants in

     Phoenix, Mesa, Scottsdale, Tempe, and Chandler, Arizona, as well as a facility in Austin, Texas.

¶6          Sarina was born on April 5, 1999. From approximately 1997 until 1998, her father Harlan

     worked at Motorola’s semiconductor manufacturing plant in Mesa, Arizona. 1 Jeremy was born

     on April 4, 2000. Jeremy’s father Eric worked at Motorola’s semiconductor manufacturing plant

            1
             Harlan ended his employment with Motorola in March 1998, 13 months before Sarina’s birth.
     Whether Harlan’s exposure to toxic chemicals while working in a clean room had a lasting effect on his
     reproductive system after he left Motorola’s employment presents a factual question we need not
     determine here.

                                                       3

     No. 1-16-1345


     in Austin, Texas, from 1991 to 2001. Both Sarina and Jeremy were born with birth defects:

     Sarina has a clubfoot, and Jeremy has an underdeveloped jaw. Both alleged these birth defects

     resulted from their fathers’ repeated and prolonged exposure to toxic chemicals in Motorola’s

     clean rooms.

¶7          On July 23, 2010, plaintiffs filed a combined complaint against Motorola, asserting

     counts for (1) negligence, (2) abnormally dangerous and ultra hazardous activity, (3) willful and

     wanton misconduct, and (4) loss of child consortium. In the complaint, plaintiffs alleged that the

     fathers sustained injuries to their reproductive systems as a result of their exposure to toxic

     chemicals, which in turn caused minor plaintiffs’ injuries, i.e., their severe birth defects.

     Plaintiffs amended their complaint a month later to include an additional plaintiff.

¶8          After plaintiffs filed their amended complaint, a Delaware trial court decided Peters v.

     Texas Instruments Inc., C.A. No. 10-C-06-043 JRJ, 2011 WL 4686518 (Del. Super. Ct. Sept. 30,

     2011), aff’d by memorandum, 58 A.3d 414 (Del. 2013). Peters is an unpublished Delaware state

     court decision that applied Texas substantive law. Id. The minor plaintiff in Peters brought a

     similar negligence action, asserting that his father’s exposure to toxic chemicals in the workplace

     injured his father’s reproductive system (his sperm) leading to the minor’s birth defects. Id. at *1.

     The employer defendant argued that the child’s negligence claim was barred by the exclusive

     remedy provision of Texas workers’ compensation law because the plaintiff alleged an injury to

     his father’s reproductive system, and the child’s injury was entirely dependent on the injury to

     his father. Id. at *3. The court dismissed the action finding that the exclusive remedy provision

     barred the child’s negligence claim because the validity of his claim depended on the validity of

     his father’s claim, and his father’s claim was subject to the exclusive remedy provided under

     workers’ compensation laws. Id. at *6.



                                                      4

       No. 1-16-1345


¶9            After filing their second amended complaint and evidently attempting to plead around

       Peters, plaintiffs filed a third amended complaint, which no longer alleged an injury to the

       fathers’ reproductive systems. In fact, plaintiffs pled that the fathers did not sustain “a direct

       injury or cause of action as a result of their exposure to some or all of the aforesaid chemical

       products and substances, but make[ ] only a claim for loss of consortium which is wholly

       derivative of the direct cause of action of his/her injured child.”

¶ 10          In response to plaintiffs’ third amended complaint, Motorola moved to dismiss pursuant

       to section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West 2010)). 2 Motorola

       asserted, in part, that despite alleging no direct injury to their fathers, the children’s injuries were

       nonetheless derivative of a work-related injury to their fathers’ reproductive systems, and a claim

       under the workers’ compensation law was the children’s exclusive remedy. To the extent that

       minor plaintiffs did not allege an injury to their fathers, Motorola asserted that they could not

       establish proximate cause because the children were never present in the clean rooms and, thus,

       were never directly exposed to the toxic chemicals. Motorola’s position was that the complaint

       failed to establish causation because although plaintiffs asserted that the minors were injured as a

       result of their fathers’ workplace exposure, they pled no injury to their fathers and failed to

       explain how the exposure was the proximate cause of the children’s injury absent an injury to

       their fathers. Motorola further alleged that because the exposure to the toxic chemicals allegedly

       occurred preconception, plaintiffs were asserting a preconception tort, which is not recognized

       under either Arizona or Texas law.

¶ 11          After Motorola filed its motion, plaintiffs filed a fourth amended complaint, which pled

       counts for (1) negligence, (2) willful and wanton misconduct, (3) strict liability, (4) breach of an

              2
               Motorola filed a separate motion to dismiss as to Sarina’s and Jeremy’s claims, but similar
       grounds for dismissal were raised in each motion.

                                                          5

       No. 1-16-1345


       assumed duty, and (5) loss of child consortium. In the fourth amended complaint, plaintiffs

       alleged that Motorola had (1) a duty of care to its employees and their offspring to provide a safe

       workplace and (2) a duty to warn its employees of the potential for injury to their offspring, but

       failed to do so and, instead, provided its employees with misleading information regarding the

       safety of working in clean rooms. Minor plaintiffs’ causation theory was that the toxic chemicals

       entered their fathers’ reproductive systems and temporarily remained there leading to either (1)

       some temporary alteration of the sperm or (2) the sperm carrying the toxic chemicals to the

       mother’s egg, which, in turn, resulted in their birth defects. Other than the transitory effect on

       their fathers’ reproductive system, minor plaintiffs asserted that the chemical exposure did not

       otherwise result in any diagnosable or permanent injury to their fathers. Motorola stood on its

       motion to dismiss in response to the fourth amended complaint.

¶ 12          After a hearing on Motorola’s motion to dismiss, the trial court granted the dismissal with

       prejudice, finding that there were no well-pled facts that supported any of plaintiffs’ causes of

       action. The trial court denied plaintiffs’ oral motion to amend on the basis that no amendment

       could change the result. The trial court’s order included section 304(a) language finding no just

       reason to delay enforcement or appeal. Plaintiffs timely appeal the dismissal of their complaint. 3

¶ 13                                                    ANALYSIS

¶ 14          Plaintiffs appeal the dismissal of the counts of their complaint for (1) negligence, (2)

       willful and wanton misconduct under Arizona and Texas law, and (3) loss of child consortium

       under Arizona law. The parties agree that we are to apply Arizona and Texas law to the

       substantive issues, but that Illinois law governs procedural issues, such as whether plaintiffs

       satisfied pleading requirements sufficient to withstand a section 2-615 motion to dismiss. In


              3
                  Plaintiffs do not appeal dismissal of the strict liability and breach of assumed duty counts.

                                                               6

       No. 1-16-1345


       Illinois, a section 2-615 dismissal motion challenges the legal sufficiency of the complaint based

       on defects apparent on the face of the pleading. Simpkins v. CSX Transportation, Inc., 2012 IL
110662, ¶ 13. The relevant inquiry on a section 2-615 motion to dismiss is whether the

       allegations, viewed in the light most favorable to the non-moving party, are sufficient to state a

       claim. Sheffler v. Commonwealth Edison Co., 2011 IL 110166, ¶ 61. A court must accept all

       well-pleaded facts in the complaint, as well as any reasonable inferences that flow from those

       facts, as true. Cochran v. Securitas Security Services USA, Inc., 2017 IL 121200, ¶ 11. A trial

       court should not dismiss a cause of action under section 2-615 unless it is clear from the

       pleadings that no set of facts can be proven that would entitle the plaintiff to recover. Id. We

       review the trial court’s order dismissing a complaint under section 2-615 de novo. Schweihs v.

       Chase Home Finance, LLC, 2016 IL 120041, ¶ 27; Kean v. Wal-Mart Stores, Inc., 235 Ill. 2d
351, 361 (2009).

¶ 15                          A. Plaintiffs’ Negligence Claim Against Motorola

¶ 16          Plaintiffs first challenge the trial court’s dismissal of their negligence claim under section

       2-615 for failure to state a claim based on the trial court’s conclusion that (1) the exclusive

       remedy provisions of the Arizona and Texas workers’ compensation laws barred their claims, (2)

       Arizona and Texas do not recognize preconception torts, and (3) causation could not be

       established.

¶ 17                         1. The Exclusive Remedy Provisions of Arizona and
                                    Texas Workers’ Compensation Statues

¶ 18          As a threshold issue, Motorola argued in the trial court that the exclusive remedy

       provisions of the Arizona and Texas workers’ compensation laws barred minor plaintiffs’ claims

       because their injuries necessarily flowed from and depended on their fathers’ work-related

       injuries, given that they were not directly exposed to the toxic chemicals in the clean rooms


                                                        7

       No. 1-16-1345


       either in utero or through their physical presence. Minor plaintiffs countered that because they

       suffered their own personal injuries, those injuries were not derivative of any workplace injury to

       their fathers and the trial court erred in finding that the exclusive remedy provisions barred their

       negligence claims.

¶ 19          Under Arizona and Texas law, workers’ compensation benefits are the exclusive remedy

       for a work-related injury sustained by an employee. See Tex. Labor Code Ann. § 408.001 (West

       2017) (“Recovery of workers’ compensation benefits is the exclusive remedy of an employee

       covered by workers’ compensation insurance coverage or a legal beneficiary against the

       employer or an agent or employee of the employer for the death of or a work-related injury

       sustained by the employee.”); Ariz. Rev. Stat. Ann. § 23-1022(A) (2017) (“The right to recover

       compensation *** for injuries sustained by an employee or for the death of an employee is the

       exclusive remedy against the employer or any co-employee acting in the scope of his

       employment ***.”)

¶ 20          Derivative claims, for purposes of work-related injuries, are those that would not exist in

       the absence of the injury to the employee. Thus, the exclusive remedy provisions of state

       workers’ compensations laws apply to loss of consortium or wrongful death claims, so that such

       claims cannot be pursued outside the workers’ compensation system, but must proceed in tandem

       with the employee’s work-related injury claim. See Rodriguez v. Naylor Industries, Inc., 763
S.W.2d 411, 412 (Tex. 1989) (workers’ compensation law barred employee’s wife’s claim for

       loss of consortium); Mardian Construction Co. v. Superior Court, 754 P.2d 1378, 1381 (Ariz.

       Ct. App. 1988) (workers’ compensation law barred injured spouse’s action for loss of consortium

       in a wrongful death case).




                                                        8

       No. 1-16-1345


¶ 21          In contrast, the minor plaintiffs’ birth defects are injuries personal to them that exist apart

       from and regardless of a work-related injury sustained by their parent. To illustrate the

       distinction, assume exposure to the toxic chemicals used by Motorola employees was known by

       Motorola to cause development of blood clots. An exposed employee-parent is driving his son to

       school when a blood clot, previously undiagnosed, reaches his brain. The ensuing aneurysm

       causes the parent to lose consciousness, and an accident ensues in which the child is injured. In

       this scenario, the child’s injuries “derive” from his father’s work-related injury in the sense that

       the blood clot produced by chemical exposure is the cause-in-fact of the accident. But the child’s

       ability to pursue recovery for his own injuries caused by Motorola’s negligence is independent of

       his father’s work-related injury and would therefore not be precluded by the exclusive remedy

       provisions of workers’ compensation law.

¶ 22          Motorola does not cite to any Arizona or Texas workers’ compensation case negating an

       employer’s liability to a nonemployee injured as a result of the employer’s alleged negligence,

       but this issue has been addressed in numerous other jurisdictions. See Meyer v. Burger King

       Corp., 26 P.3d 925, 930 (Wash. 2001) (exclusive remedy provision did not bar child’s claim

       relating to injuries she sustained in utero when mother slipped and fell at work because third

       parties are not precluded from bringing a claim for injuries suffered due to the employer’s

       negligence); Omori v. Jowa Hawai’i Co., 981 P.2d 714, 715, 718 (Haw. Ct. App. 1999) (action

       seeking damages for injuries a child sustained as a result of premature birth resulting from his

       mother’s employer’s negligence not barred by the exclusive remedy provision because his

       injuries did not arise out of and in the course of his employment); Snyder v. Michael’s Stores,

       Inc., 945 P.2d 781, 782, 786 (Cal. 1997) (exclusive remedy provision did not bar child’s injuries

       sustained in utero resulting from her mother breathing carbon monoxide gas in toxic amounts at



                                                        9

       No. 1-16-1345


       her workplace because the child did not claim any damages for an injury to her mother, and

       recovery for her own injuries was not legally dependent on any injury sustained by her mother);

       Hitachi Chemical Electro-Products, Inc. v. Gurley, 466 S.E.2d 867, 869 (Ga. Ct. App. 1995)

       (exclusive remedy provision did not bar children’s claims that were “entirely separate and

       distinct from any claim which could possibly be asserted by their parents for work-related

       injuries,” and the children were “third-party plaintiffs whose claims are not contemplated by the

       Workers’ Compensation Act and whose injuries the act was not designed to protect”); Pizza Hut

       of America, Inc. v. Keefe, 900 P.2d 97, 99, 101 (Colo. 1995) (exclusive remedy provision did not

       bar an action brought on behalf of a child born prematurely and who later died due to her

       mother’s employer requiring her to perform tasks in violation of medical work restrictions

       because “the child’s right of action arises out of and on account of her own personal injuries, and

       not any personal injury suffered by the mother”); Jackson v. Tastykake, Inc., 648 A.2d 1214,

       1216 (Pa. Super. Ct. 1994) (the exclusive remedy provision did not bar a wrongful death action

       on behalf of a child born when her mother went into premature labor while at work because the

       claim was for injuries to the child and not the employee-mother); Thompson v. Pizza Hut of

       America, Inc., 767 F. Supp. 916, 917-18 (N.D. Ill. 1991) (child’s action for his personal injuries

       sustained in utero resulting from his mother’s exposure to carbon monoxide at her workplace not

       barred by the exclusive remedy provision because the child’s claim was “based on his own

       injuries which occurred while in utero” (emphasis in original)).

¶ 23          These cases consistently hold that the respective exclusive remedy provisions of the

       state’s workers’ compensation laws do not bar a cause of action brought by an employee’s

       offspring based on injuries he or she sustained independent of any injuries sustained by the

       employee-mother. In the absence of controlling decisions from Arizona and Texas, we believe



                                                       10 

       No. 1-16-1345


       that based on the language of the states’ workers’ compensation statutes, Arizona and Texas

       courts would adopt the principle that their respective exclusive remedy provisions do not bar

       family members who are separately and independently injured by the employer’s negligence

       from bringing a claim.

¶ 24          Motorola, however, differentiates between an injury to the child of a male employee and

       a female employee, asserting that because the child of a male employee can never be in utero and

       directly exposed to toxic chemicals in the workplace, the injury to a male employee’s child must

       necessarily be dependent upon an injury to the employee-father. Motorola argues that such an

       injury is foreclosed by the exclusive remedy bar or, if there was no detectable injury to the

       father, the child’s claim must fail due to the lack of proximate cause. In other words, for

       purposes of this appeal, Motorola is willing to concede the viability of a claim for birth defects

       suffered by the child of a female employee exposed to toxic chemicals in the workplace, while

       denying the viability of the same claim by a child of a male employee exposed to the same

       chemicals.

¶ 25          No case from Arizona or Texas recognizes the distinction advanced by Motorola.

       Plaintiffs’ theory is that a child is exposed in utero to toxic chemicals through the mother’s

       bloodstream. Whether the chemicals enter the mother’s bloodstream as a result of her own

       workplace exposure or through her husband’s workplace exposure seems to us a factual

       distinction without a legal difference. If, as plaintiffs allege, Motorola could foresee the

       detrimental effects of workplace exposure to toxic chemicals on the children of female

       employees, it stands to reason it could foresee that a male employee’s impaired sperm could

       produce the same result. Thus, because, in either scenario, the child’s injury is separate and




                                                      11 

       No. 1-16-1345


       independent from his or her parent’s injury, if any, the exclusive remedy provisions of the

       workers’ compensation laws of Arizona and Texas do not bar the claims.

¶ 26          Motorola relies on Peters, 2011 WL 4686518, which, as discussed, found that the

       exclusive remedy provision of Texas workers’ compensation law barred the negligence claim of

       a male-employee’s child against his father’s employer relating to his father’s exposure to toxins

       at the workplace. Apart from having no precedential value here, Peters is distinguishable

       because, unlike here, the plaintiff expressly pled an injury to the employee-father. Id. at *3.

       Nevertheless, even if minor plaintiffs here had pled an injury to their fathers as a result of the

       chemical exposure, we disagree with Motorola that the Peters court properly applied Texas law

       to find that a child’s birth defects allegedly caused by an employer’s negligence derives from a

       work-related injury to the father, and are for that reason, governed by workers’ compensation

       exclusive remedy provisions. Id. at *4. Peters draws an artificial distinction between a mother’s

       and father’s exposure, asserting that a child in utero was directly exposed to the toxins leading to

       his or her own injury, which the court found was untrue with respect to a male-employee’s child.

       Texas law does not support the distinction advanced in Peters. As stated, minor plaintiffs were

       injured separately and independently from any injury that their fathers did or did not sustain, and

       they were not seeking damages for any injury sustained by their fathers.

¶ 27          We instead find the reasoning of Woerth v. United States, 714 F.2d 648 (6th Cir. 1983),

       persuasive. The issue in Woerth was whether the exclusive remedy provision under the federal

       equivalent of state workers’ compensation law barred a husband from seeking recovery for his

       own medical expenses and wages after contracting hepatitis from his wife, who contracted the

       disease through a workplace injury. Id. at 650. The court specifically noted that “[w]hile

       Woerth’s hepatitis may derive from his wife as a matter of proximate cause, his cause of action



                                                       12 

       No. 1-16-1345


       does not.” Id. The court reasoned that mere transmission of the disease through his spouse did

       not change Woerth’s status from that of any other unrelated, but similarly injured, tort victim. Id.

       The court further explained that because Woerth was not seeking relief relating to his wife’s

       injuries, his claim for his own injuries was not barred by the exclusive remedy provision. Id.; see

       also Hitachi Chemical Electro-Products, Inc., 466 S.E.2d at 868-69 (exclusive remedy provision

       did not bar children’s injuries arising from prenatal exposure to toxic chemicals at their parents’

       workplace because the children were third-party plaintiffs whose claims were not contemplated

       by the workers’ compensation law); Trahan v. Trans-Louisiana Gas Co., 618 So. 2d 30, 32 (La.

       Ct. App. 1993) (exclusive remedy provision did not bar wife’s claim for injuries she sustained

       from exposure to hazardous chemicals present on her injured husband’s clothing worn while

       working).

¶ 28          Plaintiffs’ complaint indisputably pled a claim for the children’s injuries personally

       sustained separately and independently from any injury to their fathers. See Cushing v. Time

       Saver Stores, Inc., 552 So. 2d 730, 731-32 (La. Ct. App. 1989) (workers’ compensation law

       addresses injuries to employees and certain losses to family members based on the injuries to the

       employees, but does not affect the rights of an employee’s offspring who was injured on the

       parent’s job site); Vallery v. Southern Baptist Hospital, 630 So. 2d 861, 865 (La. Ct. App. 1993)

       (the only injury referred to in the workers’ compensation law is the one to the employee).

       Because minor plaintiffs seek to recover not based on workplace injuries sustained by their

       employee-fathers, but for their own personal injuries, the exclusive remedy provisions of the

       Arizona and Texas workers’ compensation laws do not apply.




                                                       13 

       No. 1-16-1345


¶ 29                   2. Motorola’s Duty to Protect Their Employees and Their Children
                          From the Effects of Toxic Chemicals Used in the Workplace

¶ 30           Minor plaintiffs further claim that the trial court erred in finding that Motorola did not

       owe them a duty because it misclassified their action as a “preconception tort,” which is not

       recognized as a tort under either Arizona or Texas law.

¶ 31           Although variously formulated, Arizona and Texas, like Illinois, require a negligence

       plaintiff to plead the existence of a duty, defendant’s breach of that duty, and damages

       proximately caused by the breach. Lee Lewis Construction, Inc. v. Harrison, 70 S.W.3d 778, 782

       (Tex. 2001); Sanders v. Alger, 394 P.3d 1083, 1085 (Ariz. 2017); Schweihs, 2016 IL 120041,

       ¶ 31.

¶ 32           Arizona and Texas differ though on the issue of whether the injury for which plaintiff

       seeks recovery must be forseeable. Under Texas law, the foreseeability of an injury factors into

       whether a duty exists. Timberwalk Apartments, Partners, Inc. v. Cain, 972 S.W.2d 749, 756

       (Tex. 1998). But unlike Texas, foreseeability of an injury is not a consideration in the duty

       analysis under Arizona law. Barkhurst v. Kingsmen of Route 66, Inc., 323 P.3d 753, 755 (Ariz.

       Ct. App. 2014). Rather, to determine whether a tortfeasor owed a duty to the injured party,

       Arizona requires the existence of a special relationship between the tortfeasor and the injured

       party (e.g., employer-employee, doctor-patient), or, alternatively, Arizona recognizes a duty

       when public policy considerations compel that result. Quiroz v. Alcoa, Inc., 382 P.3d 75, 79

       (Ariz. Ct. App. 2016); Guerra v. State, 348 P.3d 423, 425 (Ariz. 2015); Gipson v. Kasey, 150
P.3d 228, 231-32 (Ariz. 2007).

¶ 33           As noted, at least for purposes of this appeal, Motorola concedes the viability of a claim

       by the offspring of a female employee exposed to toxic chemicals in the workplace. With that

       context in mind, considering first a duty analysis under Arizona law, strong public policy


                                                       14 

       No. 1-16-1345


       considerations counsel against allowing a child’s negligence case to proceed if toxic exposure

       was through the mother-employee, but precluding the same cause of action if exposure was

       through the father-employee. As a matter of public policy, a child born with defects caused by a

       parent’s exposure to toxic chemicals in the workplace is entitled to seek damages regardless of

       whether the child’s mother or father was the employee exposed to the toxic chemicals. Indeed,

       precluding a child born with defects from proceeding with a negligence claim because his or her

       father, and not mother, was exposed to the toxins would violate traditional notions of fairness.

       And Motorola’s duty to provide a safe workplace free from harmful toxins extended to all its

       employees—male and female. For these reasons, Motorola’s primary authority on the duty

       element, Quiroz, is not on point. In Quiroz, the court held that an employer owed no duty of care

       to its employee’s son who was allegedly exposed to asbestos brought home on his father’s

       clothing because finding a duty under those facts would create a dramatic expansion of liability

       that would not be compatible with public policy. 382 P.3d at 81. Quiroz is distinguishable

       because, unlike here, public policy considerations associated with an employer treating family

       members of male and female employees differently were not implicated.

¶ 34          Moreover, under the Arizona Constitution, individuals have a fundamental right to pursue

       an action against a tortfeasor for injuries sustained. Hunter Contracting Co. v. Superior Court,

       947 P.2d 892, 894 (Ariz. Ct. App. 1997). Arizona’s constitution includes an anti-abrogation

       clause (“[t]he right of action to recover damages for injuries shall never be abrogated, and the

       amount recovered shall not be subject to any statutory limitation” (Ariz. Const., art. 18, § 6)),

       which has been interpreted to guarantee an individual a fundamental right to bring a tort action.

       See Kenyon v. Hammer, 688 P.2d 961, 975 (Ariz. 1984) (en banc) (despite bringing an action

       outside the applicable statute of limitations, a wrongful death claim of a stillborn child not



                                                      15 

       No. 1-16-1345


       dismissed because the parents had a fundamental right guaranteed by the Arizona Constitution to

       bring and pursue the action). Based on these public policy considerations, Sarina sufficiently

       pled the existence of a duty owed to her by Motorola to survive dismissal under section 2-615.

       Given our finding that a duty under Arizona law exists as a matter of public policy, we need not

       address the alternative basis of whether Sarina had a sufficient relationship with Motorola, giving

       rise to a duty owed to her.

¶ 35          Under Texas law, not only do the same public policy considerations favor finding the

       existence of a duty, but Jeremy sufficiently pled in the complaint that his injuries were

       foreseeable based on Motorola’s knowledge of the risk of injury to its employees’ unborn

       children arising from use of toxic chemicals in clean rooms. Specifically, Jeremy pled that

       Motorola had duty of reasonable care for the safety and protection of both its employees and

       their unborn children due to exposure to toxic chemicals in the workplace. According to the

       complaint, the duty of reasonable care included warning employees about the risk of injury

       (including birth defects) to their unborn children resulting from exposure to toxic chemicals.

       Jeremy also pled in detail that the risk of injury to Motorola’s employees’ unborn children was

       foreseeable, based on (i) studies known to Motorola linking the toxic chemicals to adverse

       reproductive outcomes and (ii) warnings to the same effect disseminated by industry associations

       and provided to Motorola. Jeremy further pled that Motorola provided the toxic chemicals for

       use in the clean rooms despite knowing that exposure to those chemicals dramatically increased

       the likelihood of injury to both its employees and their unborn children. And most importantly,

       Jeremy alleged that Motorola tracked the incidence of adverse reproductive outcomes to its

       employees’ offspring, which demonstrated Motorola’s awareness and knowledge of the risk of

       injury to the unborn children. Consequently, taking the complaint’s allegations as true, Jeremy



                                                       16 

       No. 1-16-1345


       pled sufficient facts not only supporting the existence of a duty in that Motorola had an

       obligation to provide employees with a working environment free of toxic chemicals and to warn

       employees of the risk of birth defects to their offspring, but also demonstrating that injury to its

       employees’ unborn children was foreseeable.

¶ 36          Because we find that plaintiffs alleged facts sufficient to support the existence of a duty

       under both Arizona and Texas law, we need not address plaintiffs’ alternative theory that

       Motorola assumed a duty to protect its employees and their offspring.

¶ 37          We reject Motorola’s “Pandora’s box” argument. Finding that Motorola owes a duty to

       plaintiffs does not expand its existing duties to its employees or create a new duty. Rather, in this

       context, Motorola’s duty to protect its employees is co-extensive with a duty to protect its

       employees’ unborn children.

¶ 38          Motorola contests the viability of minor plaintiffs’ duty allegations, asserting that

       regardless of the sufficiency of the factual allegations, no duty exists because Texas and Arizona

       do not recognize preconception torts, i.e., injuries resulting from preconception exposure to toxic

       chemicals. Regarding Arizona law, Motorola relies on Rodriguez v. Intel Corp., C.A. No. N11C­

       08-029 JRJ, 2014 WL 605472 (Del. Super. Ct. Jan. 29, 2014), an unpublished case authored by

       the same Delaware trial court judge that decided Peters. In Rodriguez, the court held that a child

       could not plead a cause of action relating to her birth defects purportedly caused by her father’s

       exposure to toxic chemicals in a clean room because her claim asserted a preconception tort,

       which the court deemed was not a recognized tort in Arizona. Id. at *5. Again, apart from having

       no precedential value, we are not persuaded that Rodriguez is a correct statement of Arizona law

       because fundamental tort law does not prohibit imposing liability on a tortfeasor for conduct that

       causes an injury regardless of whether that conduct occurred pre-conception and the resulting



                                                        17 

       No. 1-16-1345


       injury manifested after the child’s conception and birth. For this same reason, we are likewise

       not persuaded by Motorola’s reliance on Peters as to Texas law.

¶ 39           Under Arizona and Texas law, it is irrelevant from a negligence perspective whether

       minor plaintiffs’ injuries arose from exposure to toxic chemicals transmitted by their fathers’

       sperm or whether instead the exposure occurred in utero during their mothers’ employment at

       Motorola. Under both scenarios, the children allegedly have been injured from their parents’

       exposure to toxic chemicals in Motorola’s clean rooms as a result of Motorola’s alleged

       negligence. Adopting Motorola’s position would bar relief for its preconception negligence even

       though, according to the complaint’s allegations, the risk of harm to unborn children was known

       to Motorola and that same conduct would be actionable by a child exposed in utero who was

       later born with birth defects. 4 Motorola’s alleged negligent conduct occurred regardless of

       whether the injury did not manifest until the child’s birth. To preclude a cause of action for

       negligence based solely on the fact that the negligence occurred before plaintiffs’ conception




               4
                 In Taylor v. Cutler, 703 A.2d 294, 301, 303 (N.J. Super. Ct. App. Div. 1997), the court identified
       the key consideration in determining whether a duty exists in preconception tort cases is the tortfeasor’s
       knowledge of the risk created by his or her tortious conduct rather than the status of the person who is
       injured. By way of example, the court explained that in toxic tort cases stemming from polluted ground
       water, a tort duty is imposed on the contaminator when the soil became contaminated because the
       tortfeasor either knew or should have known the risk created by the wrongful discharge of pollutants into
       the environment. Id. at 303. The tort duty extends to plaintiffs born and unborn at the time of
       contamination and who sue for injuries manifesting years later when the ground water becomes polluted.
       Id. Likewise, to support recognition of a preconception tort in Lough v. Rolla Women’s Clinic, Inc., 866
S.W.2d 851, 854 (Mo. 1993) (en banc), the court hypothesized that it would be “ludicrous” to suggest
       that only a mother would have a cause of action against a builder based on a negligently constructed
       balcony that gave way when the mother and her one-year-old child stepped onto the balcony, but no duty
       of care extended to the child because the child was not conceived at the time of the negligent conduct.
       Similarly, our supreme court in Renslow v. Mennonite Hospital, 67 Ill. 2d 348, 357 (1977), found it
       illogical to bar recovery based on a negligent act occurring before conception where the defendant would
       be liable for the same conduct had the child, unbeknownst to him, been conceived before his negligent
       act.

                                                           18 

       No. 1-16-1345


       would leave a party with no recourse for injuries caused by another. 5 Applying Arizona and

       Texas negligence law, we find that dismissal of the complaint on the basis that minor plaintiffs

       were pursuing a new, unrecognized tort was improper. The minor plaintiffs’ cause of action was

       for simple negligence, and the duty owed, foreseeability (under Texas law), and proximate cause

       was exactly the same regardless of whether the employee was male or female, pregnant or not.

       Consequently, minor plaintiffs properly pled a negligence claim.

¶ 40                       3. The Proximate Relationship Between the Minor Plaintiffs’
                               Birth Defects and Their Fathers’ Workplace Exposure

¶ 41           Plaintiffs claim that they sufficiently pled proximate cause of the minor’s injuries by

       asserting that exposure to the toxic chemicals in Motorola’s clean rooms compromised their

       fathers’ reproductive systems, which in turn caused their birth defects.

¶ 42           Proximate cause embodies two distinct concepts: cause-in-fact and legal cause. Turcios v.

       DeBruler Co., 2015 IL 117962, ¶ 23. Cause-in-fact includes both the traditional “but for” test

       and the “substantial factor” test. Id. Under the “but for” test, a defendant’s conduct is not the

       cause of an injury if the injury would have occurred absent the conduct. Id. Under the

       “substantial factor” test, the defendant’s conduct is a cause of an injury if it was a material

       element and a substantial factor giving rise to the injury. Id. Legal cause, on the other hand,

       assesses foreseeability and the relevant inquiry is whether the injury is the type of injury that a

       reasonable person would see as a “likely result” of the defendant’s conduct. Id. ¶ 24. Motorola

       sought dismissal asserting plaintiffs failed to establish that Motorola’s conduct was the cause-in­

       fact of their injuries.

               5
                We find the Lough court’s rejection of “Pandora box” arguments arising from recognition of
       preconception misconduct persuasive. In Lough, the court reasoned that such arguments were pure
       speculation and there was no evidence indicating that the states permitting preconception torts “have been
       swallowed up by the kind of apocalypse of liability actions” envisioned by defendants. 866 S.W.2d at
       854.

                                                          19 

       No. 1-16-1345


¶ 43          The original complaint alleged that exposure to the toxic chemicals proximately caused a

       direct (albeit transitory) injury to the fathers’ reproductive system, but plaintiffs later omitted any

       allegation claiming an injury to the fathers, apparently, as noted, to avoid the workers’

       compensation exclusive remedy argument. Motorola claims that because minor plaintiffs did not

       allege an injury to their fathers cognizable under state law, they cannot establish that their

       injuries were proximately caused by their fathers’ exposure to toxic chemicals in the workplace.

       Motorola essentially argues that because minor plaintiffs disclaim any injury to their fathers, they

       cannot establish proximate cause for their own injuries.

¶ 44          We are not persuaded by Motorola’s argument because, importantly, the lack of a

       manifest injury to minor plaintiffs’ fathers under the workers’ compensation laws does not

       automatically negate proximate cause for negligence pleading purposes relating to minor

       plaintiffs’ separate and independent injuries. Motorola infers that because minor plaintiffs did

       not allege an injury to their fathers, then it necessarily follows that their fathers’ exposure to the

       toxic chemicals in the clean rooms could not be the proximate cause of their own injuries. But

       Motorola is drawing inferences from the pleadings against minor plaintiffs, an improper exercise

       on a motion to dismiss where all reasonable inferences must be indulged in favor of the non-

       moving party. Sheffler, 2011 IL 110166, ¶ 61.

¶ 45          Moreover, pleading an injury to their fathers falling within the definition of “injury” 6

       under the workers’ compensation laws would not establish the only possible causal link between

       their fathers’ exposure and minor plaintiffs’ injuries. See Seef v. Ingalls Memorial Hospital, 311


              6
                Texas workers’ compensation law defines injury as “damage or harm to the physical structure of
       the body and a disease or infection naturally resulting from the damage or harm.” Tex. Labor Code Ann.
       § 401.011(26) (West 2017). Arizona workers’ compensation law does not define “injury,” but case law
       defines “injury” as an “organic or structural change in the body.” Phelps Dodge Corp. v. Cabarga, 285
P.2d 605, 608 (Ariz. 1955).

                                                         20 

       No. 1-16-1345


       Ill. App. 3d 7, 20-21 (1999) (recognizing the principle that an injury may have more than one

       proximate cause). Indeed, minor plaintiffs’ well-pleaded allegations and the related reasonable

       inferences assert that their fathers served as a conduit in the chain of causation between

       Motorola’s negligent conduct and their resulting injuries. Evidence refuting any negative impact

       or breaking the causal link between their fathers’ exposure to the toxic chemicals and the minor

       plaintiffs’ birth defects is not suited for resolution on a motion to dismiss. Importantly, at this

       juncture in the proceedings, the relevant inquiry for negligence pleading purposes is whether

       minor plaintiffs pled sufficient facts demonstrating that their fathers’ prolonged exposure to toxic

       chemicals in Motorola’s clean rooms proximately caused their birth defects. And whether their

       fathers also sustained a work-related injury under the workers’ compensation laws is irrelevant to

       minor plaintiffs’ negligence cause of action.

¶ 46          Turning to the complaint, plaintiffs sufficiently pled proximate cause because their

       allegations detailed a causal link between Motorola’s wrongful conduct and the children’s

       injuries. Specifically, plaintiffs alleged that the fathers worked in close proximity for a prolonged

       period in Motorola’s clean rooms using toxic chemicals that Motorola knew were hazardous.

       Plaintiffs asserted that Motorola monitored its employees’ medical conditions, including their

       reproductive health, and tracked the occurrence of adverse reproductive outcomes among its

       employees’ offspring, thus rendering any potential adverse reproductive outcomes to their

       employees and offspring foreseeable. Plaintiffs also alleged that although Motorola implemented

       industrial hygiene policies and procedures, the policies and procedures were inadequate to

       minimize or prevent their employees’ exposure to the toxic chemicals, and that exposure led to

       their birth defects. Construing the allegations in the complaint in the light most favorable to

       plaintiffs, we find that plaintiffs sufficiently pled that the toxic chemicals in Motorola’s clean



                                                        21 

       No. 1-16-1345


       rooms were the cause-in-fact of the minors’ injuries and that those allegations were sufficient to

       withstand Motorola’s section 2-615 motion to dismiss.

¶ 47                         B. Plaintiffs’ Claims for Willful and Wanton Misconduct

¶ 48          The trial court also dismissed minor plaintiffs’ willful and wanton misconduct claim. The

       substantive law in both Arizona and Texas recognizes willful and wanton misconduct as a form

       of aggravated or gross negligence. See Williams v. Thude, 934 P.2d 1349, 1351 (Ariz. 1997) (en

       banc) (recognizing willful and wanton misconduct as a form of aggravated negligence); BP Oil

       Pipeline Co. v. Plains Pipeline, L.P., 472 S.W.3d 296, 312 (Tex. App. 2016) (recognizing willful

       and wanton misconduct is equivalent to gross negligence).

¶ 49          To state a cause of action for aggravated or gross negligence (willful and wanton

       misconduct), a plaintiff must plead the elements of negligence together with facts establishing

       that the negligent conduct created an extreme risk of harm to others and that the defendant knew

       of the extreme risk but proceeded anyway. Columbia Medical Center of Las Colinas, Inc. v.

       Hogue, 271 S.W.3d 238, 248 (Tex. 2008); Lee Lewis Construction, Inc. v. Harrison, 70 S.W.3d
778, 784-86 (Tex. 2001); Arizona Independent Redistricting Comm’n v. Brewer, 275 P.3d 1267,

       1276 (Ariz. 2012); DeElena v. Southern Pacific Co., 592 P.2d 759, 762-63 (Ariz. 1979) (en

       banc). We find that plaintiffs’ complaint alleged multiple factual bases supporting their willful

       and wanton misconduct claim against Motorola. For example, the minor plaintiffs pled that

       Motorola willfully and with a reckless disregard for safety (1) “altered the methods for collecting

       and/or measuring levels of chemical products and substances in the air of its wafer processing

       areas in order to obtain data showing lower exposure levels when it knew, or reasonably should

       have known, that such altered methods resulted in inaccurate data”; (2) “failed and/or refused to

       design, approve and/or implement reasonable and proper chemical handling and disposal policies



                                                       22 

       No. 1-16-1345


       and procedures to protect semiconductor workers, including the EMPLOYEE PARENTS, and

       their offspring from dangers associated with exposure to some or all of the aforesaid chemical

       products and substances”; and (3) “failed and/or refused to comply with reasonable standards

       and regulations designed to protect the health and safety of those persons, including

       EMPLOYEE PARENTS and his/her unborn child, who would foreseeably be exposed to some

       or all of the aforesaid chemical products and substances.” Assuming the truth of these

       allegations, as we must, they are sufficient to state a claim for willful and wanton misconduct.

¶ 50                                 C. Parental Loss of Consortium Claim

¶ 51          Finally, the parties agree that parental loss of child consortium is not recognized as a

       viable cause of action in Texas (Roberts v. Williamson, 111 S.W.3d 113, 120 (Tex. 2003)), but

       such a claim is viable in Arizona (Howard Frank, M.D., P.C. v. Superior Court, 722 P.2d 955,

       961 (Ariz. 1986) (en banc)). Parental loss of child consortium is a derivative cause of action

       based on a recognizable injury to a child. See id. Having found that Sarina properly pled a cause

       of action for negligence, we find that her parent’s derivative action incorporated sufficient

       allegations, demonstrating that Motorola’s wrongful conduct interfered with and compromised

       the parent-child relationship, to withstand Motorola’s motion to dismiss.

¶ 52                                           CONCLUSION

¶ 53          We express no opinion on the likelihood of success on the merits of plaintiffs’ claims, but

       conclude that, construing the allegations in the complaint in a light most favorable to plaintiffs,

       the claims for negligence and willful and wanton misconduct under both Arizona and Texas law

       and the claims for loss of child consortium under Arizona law were sufficiently pled to withstand

       a section 2-615 motion to dismiss. The allegations in the complaint set forth a viable cause of

       action for negligence. It also cannot reasonably be argued that Motorola was unaware or



                                                       23 

       No. 1-16-1345


       uninformed of the basis for the claims against it. Because we conclude that the complaint was

       sufficient to survive Motorola’s motion to dismiss, we need not separately address plaintiffs’

       argument regarding denial of leave to appeal.

¶ 54          We reverse the trial court’s dismissal of plaintiffs’ claims for negligence and willful and

       wanton misconduct under Arizona and Texas law and the claims for loss of child consortium

       under Arizona law. Because parental loss of child consortium is not a valid cause of action in

       Texas, we affirm dismissal of that count.

¶ 55          Affirmed in part and reversed in part.

¶ 56          Cause remanded.




                                                       24